Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Reasons for Allowance 
2.    The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “an address translation unit configured to perform an address translation between the controller-side switches and the drive-side switch, 
       wherein the drive-side switch is connected to the plurality of controller-side switches, and     
        wherein each of the plurality of storage drives are directly connected to each of the plurality of switch devices.” in combination with other recited elements in independent claim 1.

3.     DeKoning et al. (U.S. Patent Application Pub. No: 20120185643 A1), the closest prior art of record, teaches a storage system has at least three storage controllers, each including a front-end interface for coupling with a host system and a back-end interface for coupling with a switched fabric communication medium. DeKoning disclose a storage controllers collectively provide declustered RAID storage management for data stored on storage devices. DeKoning suggests each storage controller communicates through its back-end interface with any storage device coupled with the switched fabric communication medium. However, DeKoning doesn’t teach “an address translation unit 
       wherein the drive-side switch is connected to the plurality of controller-side switches, and     
        wherein each of the plurality of storage drives are directly connected to each of the plurality of switch devices.”

4.     Torudbakken et al. (U.S. Patent Application Pub. No: 20060253619 A1) teaches an apparatus has a set of ports configured as physical upstream ports, where each port is connected to a respective host. Torudbakken discloses one of the ports is configured as a virtual downstream port that is connected to a device. Torudbakken suggests a virtual port is defined and associated with a routing table to effect device virtualization by redirection of information packets received by the virtual port. Torudbakken further discloses the downstream port is linked to one of the upstream ports via a virtual bus fabric.However, Torudbakken doesn’t teach “an address translation unit configured to perform an address translation between the controller-side switches and the drive-side switch, 
       wherein the drive-side switch is connected to the plurality of controller-side switches, and     
        wherein each of the plurality of storage drives are directly connected to each of the plurality of switch devices.”


       wherein the drive-side switch is connected to the plurality of controller-side switches, and     
        wherein each of the plurality of storage drives are directly connected to each of the plurality of switch devices.” including other elements as recited in independent claim 1. 

6.    Independent claim 7 recites limitations similar to those noted above for independent claim 1 is considered allowable for the same reasons noted above for claim 1.  

7.       Dependent claims 2-6 and 8-10 recites limitations similar to those noted above for independent claims 1 and 7 are considered allowable for the same reasons noted above for claims 1 and 7.  
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





                                          Conclusion 
           RELEVANT ART CITED BY THE EXAMINER

         References Considered Pertinent but not relied upon
         Tanaka et al. (US Patent Application Pub. No: 20180314666 A1) teaches a system has a storage device for identifying a destination of a frame by referring to the frame received from a first processor. Tanaka discloses a storage device translates a first address included in the frame for specifying a location on a memory in an address space of the first processor into a second address for specifying the location on the memory in an address space of a second processor, where the destination of the frame is the second processor. Tanaka suggests a storage devices transfers the frame including the second address to a storage controller, and transfers the frame to a first storage device of the set of storage devices without translating a third address included in the frame for specifying the first storage device in the address space of the first processor in a case, where the destination of the frame is the first storage device.

Worley et al. (US Patent Application Pub. No: 20180167352 A1) teaches a method involves receiving a transmission control protocol (TCP)/Internet Protocol (IP) packet from an initiator, where the packet includes an IP address of a switch and a port number. Worley discloses an address translation table is looked up based on the IP address of the switch and the port number.  Worley suggests a IP address of the switch is translated to a private IP address based on the port number according to address mapping information stored in the address translation table.  

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181